PER CURIAM.
Affirmed. State v. Callaway, 658 So.2d 983, 987 (Fla.1995)(permitting retro-active application of Hale v. State, 630 So.2d 521 (Fla.1993), which held that the habitual offender statute did not authorize the imposition of consecutive habitual felony offender sentences for multiple crimes committed during a single criminal episode), receded, from in part, Dixon v. State 730 So.2d 265, 269 n. 7 (Fla.1999)(finding that “defendants must have already filed their 3.850 motion seeking Hale relief, at the very latest, within two years of the date our mandate in Callaway issued on August 16,1995”).